SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5900 Princess Garden Parkway, 7th Floor Lanham, Maryland20706 (Address of principal executive offices) (301)306-1111 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer þ Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 9, 2011 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 4 Consolidated Balance Sheets as of March 31, 2011 (Unaudited) and December 31, 2010 5 Consolidated Statement of Changes in Stockholders' Equity for the Three Months Ended March 31, 2011 (Unaudited) 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010(Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Consolidating Financial Statements 33 Consolidating Statement of Operations for the Three Months Ended March 31, 2011 (Unaudited) 33 Consolidating Statement of Operations for the Three Months Ended March 31, 2010 (Unaudited) 34 Consolidating Balance Sheet as of March 31, 2011(Unaudited) 35 Consolidating Balance Sheet as of December 31, 2010 36 Consolidating Statement of Cash Flows for the Three Months Ended March 31, 2011(Unaudited) 37 Consolidating Statement of Cash Flows for the Three Months Ended March 31, 2010(Unaudited) 38 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 65 Item 4. Controls and Procedures 65 PART II. OTHER INFORMATION Item 1. Legal Proceedings 66 Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 3. Defaults Upon Senior Securities 67 Item 4. Removed and Reserved 67 Item 5. Other Information 67 Item 6. Exhibits 67 SIGNATURES 2 CERTAIN DEFINITIONS Unless otherwise noted, throughout this report, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. together with its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions.You can also identify a forward-looking statement in that such statements discuss matters in a way that anticipates operations, results or events that have not already occurred but rather will or may occur in future periods.We cannot guarantee that we will achieve any forward-looking plans, intentions, results, operations or expectations.Because these statements apply to future events, they are subject to risks and uncertainties, some of which are beyond our control that could cause actual results to differ materially from those forecasted or anticipated in the forward-looking statements.These risks, uncertainties and factors include (in no particular order), but are not limited to: • the effectsof global financial and economic conditions, credit and equity market volatility and continued fluctuations in the U.S.economy may continue to have on our business and financial condition and the business and financial condition of our advertisers; • continued fluctuations in the economy could negatively impact our ability to meet our cash needs and our ability to maintain compliance with our debt covenants; • fluctuations in the demand for advertising across our various media given the current economic environment; • our relationship with a significant customer has changed and we no longer have a guaranteed level of revenue from that customer; • risks associated with the implementation and execution of our business diversification strategy including our recent ownership interest in TV One; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement technologies and methodologies; • regulation by the Federal Communications Commission (“FCC”) relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent and content acquisitions costs; • financial losses that may be incurred due to provisioning for income taxes and impairment charges against our broadcasting licenses, goodwill and other intangible assets, particularly in light of the current economic environment; • increased competition from new media and technologies; • the impact of our acquisitions, dispositions and similar transactions;and • other factors mentioned in our filings with the Securities and Exchange Commission (“SEC”) including the factors discussed in detail in Item1A, “Risk Factors,” contained in this report. You should not place undue reliance on these forward-looking statements, which reflect our views as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (In thousands, except share data) NET REVENUE $ $ OPERATING EXPENSES: Programming and technical Selling, general and administrative, including stock-based compensation of $164 and $402, respectively Corporate selling, general and administrative, including stock-based compensation of $773 and $1,611, respectively Depreciation and amortization Total operating expenses Operating income INTEREST INCOME 8 25 INTEREST EXPENSE LOSS ON RETIREMENT OF DEBT — EQUITY IN INCOME OF AFFILIATED COMPANY OTHER INCOME (EXPENSE), net 25 ) Loss beforeprovision for (benefit from) income taxes, noncontrolling interests in (loss) income of subsidiaries and incomefrom discontinued operations ) ) PROVISION FOR (BENEFIT FROM) INCOME TAXES ) Net loss from continuing operations ) ) INCOME FROM DISCONTINUED OPERATIONS, net of tax 20 63 NET LOSS ) ) NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTERESTS ) NET LOSS ATTRIBUTABLE TO RADIO ONE, INC. $ ) $ ) BASIC AND DILUTED NET LOSS ATTRIBUTABLE TO RADIO ONE, INC.: Continuing operations $ ) $ ) Discontinued operations, net of tax ) ) Net loss attributable to Radio One, Inc. $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of March 31, 2011 December31, 2010 (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $2,480 and $3,023, respectively Prepaid expenses Other current assets Current assets from discontinued operations 64 67 Total current assets PROPERTY AND EQUIPMENT, net GOODWILL RADIO BROADCASTING LICENSES OTHER INTANGIBLE ASSETS, net INVESTMENT IN AFFILIATED COMPANY OTHER ASSETS NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS 23 3 Total assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTSAND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Accrued compensation and related benefits Income taxes payable Other current liabilities Current portion of long-term debt Current liabilities from discontinued operations 50 12 Total current liabilities LONG-TERM DEBT, net of current portion and original issue discount OTHER LONG-TERM LIABILITIES DEFERRED TAX LIABILITIES Total liabilities REDEEMABLE NONCONTROLLING INTERESTS STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at March 31, 2011 and December31, 2010 — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 2,828,912 and 2,863,912shares issued and outstanding as of March 31, 2011 and December31, 2010, respectively 3 3 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 shares issued and outstanding as of March 31, 2011 and December31, 2010, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of March 31, 2011 and December31, 2010, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 45,576,082 and 45,541,082shares issued and outstanding as of March 31, 2011 and December31, 2010, respectively 45 45 Accumulated other comprehensive loss — ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities, redeemable noncontrolling interestsand stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2011 (UNAUDITED) Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Comprehensive Loss Accumulated Other Comprehensive Loss Additional Paid-In Capital Accumulated Deficit Total Stockholders' Equity (In thousands) BALANCE, as of December31, 2010 $
